DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 1, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grobbee et al (US 2015/0064653) in view of Jorneus et al (US 2002/0192620) in view of Giasson et al (US 2014/0106303).

    PNG
    media_image1.png
    529
    902
    media_image1.png
    Greyscale

Annotated figure 3B
Regarding claim 1, Grobbee discloses a dental implant prosthesis, comprising:
 a primary substructure (support bar 202), the primary substructure having a top side and a bottom side (see figures 2A/B), with a plurality of substructure holes passing through the primary substructure from the top side to the bottom side (implant interface 204, see par 34 which discloses implant interface 204 comprises holes for insertion of a fastener), such that at least four substructure holes are formed (see figure 3B) and wherein the primary substructure is configured to align with at least four dental implants (implants 404) as affixed into a patient’s jaw (par 33, fig 4A/B); and
a secondary superstructure (artificial denture base 506) formed through molding or milling with computer aided design and computer aided manufacturing technology (applicant is advised that this limitation is considered product by process and reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, See MPEP 2113, however par 45 discloses the denture base 506 being made by CAD/CAM instrumentation by milling molding or 3D printing), the secondary superstructure being shaped to simulate the patient's teeth (simulated dental structures 508, see par 46) and being formed to be screwed to the primary substructure (via fastener 702, see par 41), whereby the primary substructure can be affixed with the dental implant, and the secondary superstructure thereafter being screwed to the primary substructure (see figure 7A).
Grobbee fails to disclose the at least four substructure holes being formed at dissimilar angles, the primary substructure being configured to align with at least four dental implants being affixed to a patient’s jaw at the dissimilar angles, such that one of the dissimilar angles is an orthogonal projection from the patient’s jaw,  the primary substructure from the top side to the bottom side being a height between two to six millimeters and the primary substructure having a width between 3-7 millimeters. 
Jorneus discloses an implant prosthetic system which attaches an implant to a dental prosthesis (par 1) by using a primary substructure (the superstructure 1) the primary substructure having a top and bottom side (defined by the outer surfaces the tooth prosthesis support part la and a bearing part lb) that teaches a height from the top side to the bottom side between 5-8 millimeters (par 23 discloses the superstructure having a height indicated by H, that is between 5 and 8 mm) and the primary substructure having a width between 3-7 millimeters (par 29 discloses a width 5.5 mm for the structure 1) for the purpose of having a component which is easily adaptable to the individual which is not in final/critical form (par 3).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grobbee to have the height of the primary substructure from top side to bottom side be between 5-8 millimeters and the primary substructure having a width between 3-7 millimeters as disclosed by Jorneus for the purpose of having the substructure be easily modified to an individualized dimension (Jorneus, par 3) to enable a desired fit to the patient. Furthermore, the height provided in par 39 of the applicant’s disclosure is stated as a non-limiting example. As Jorneus discloses an overlapping range of the claimed range of a height between 2-6 mm, it is held it would be obvious to one of ordinary skill at the time of applicant’s filing to modify the height of Grobbee/Jorneus to be between 2-6 mm, as a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Additionally, Giasson teaches a primary substructure (dental bar 100) with at least four substructure holes (see figures 3A-D, where the support post 140 has substructure holes as seen in figure 3D, which is disclosed as a side view of figures 3A-B par 45) being formed at dissimilar angles (see par 44 and figures 3A-D which discloses the support post 140 extending in different directions and being angled),  and the primary substructure being configured to align with at least four dental implants affixed to the patient’s jaw at dissimilar angles, such that one of the dissimilar angles is an orthogonal projection from the patient’s jaw, (see par 11 which discloses the support post 140 being attachable to the dental implants and the disclosure of the post being angled in different directions enabling attachment to dental implants at different angles and par 44 discloses the support post 140 extends substantially vertically, or they can be angles and/or extend in different directions, where a vertical angle would project orthogonal to the patient’s jaw which extends horizontal).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grobbee/Jorneus to have the at least four substructure holes being formed at dissimilar angles and the primary substructure being configured to align with at least four dental implants being affixed to a patient’s jaw at the dissimilar angles, and such that one of the dissimilar angles is an orthogonal projection from the patient’s jaw as taught by Giasson for the purpose of providing an adaptable substructure that can be attached to different angled implants. The motivation for this modification being to attach the implants and substructure in an orientation that is best suited to the anatomy of the patient resulting in better support of the prosthetic.
Regarding claims 12, Grobbee further discloses the top side of the primary substructure (202) includes fixation holes formed therein (Fig 7B).
Regarding claim 13, Grobbee further discloses the secondary superstructure (506) includes a top side and a bottom side with a channel (oversize cutout 502) the channel being formed to receive and cover a portion of the primary substructure (see fig 5B and 7B; par 30).
Regarding claim 14, Grobbee further discloses the secondary superstructure (506) includes superstructure holes formed to align with the fixture holes when the primary substructure is positioned within the channel of the secondary superstructure (fig 7B and par 40) and whereby the secondary superstructure can be affixed with the primary substructure using screws (702) as passed through the superstructure holes and into the fixture holes (see fig 7B).
Regarding claim 19, Grobbee discloses implanting a dental implant prosthesis, comprising acts of:
affixing a primary substructure (support bar 202) with at least four dental implant (404, see figure 4A) as affixed in a patient's jaw (see par 33 and figure 1A), the primary substructure having a top side and a bottom side (see figures 2A/B), with at least four substructure holes passing through the primary substructure from the top side to the bottom side (implant interface 204, see par 34 which discloses implant interface 204 comprises holes for insertion of a fastener), such that the primary substructure is affixed with the dental implants using screws (fastener 402, see par 33) that passes through the substructure holes and into the dental implant (see par 33); and
affixing a secondary superstructure (artificial denture base 506) with the primary substructure (202) by screwing the secondary superstructure to the primary substructure (via fastener 702, see par 41), the secondary superstructure being formed through molding or milling with computer-aided design and computer aided manufacturing technology (par 45 discloses the denture base 506 being made by CAD/CAM instrumentation by milling molding or 3D printing) being shaped to simulate the patient's teeth (simulated dental structures 508, see par 46), whereby the primary substructure is affixed with the dental implant (fig 4A/B), with the secondary superstructure thereafter being affixed with the primary substructure (fig 7A/B).
Grobbee fails to disclose the at least four substructure holes being formed at dissimilar angles the primary substructure being affixed to the dental implants at dissimilar angles, such that one of the dissimilar angles is an orthogonal projection from the patient’s jaw, the primary substructure from the top side to the bottom side being a height between two to six millimeters and the primary substructure having a width between 3-7 millimeters. 
Jorneus discloses an implant prosthetic system which attaches an implant to a dental prosthesis (par 1) by using a primary substructure (the superstructure 1) the primary substructure having a top and bottom side (defined by the outer surfaces the tooth prosthesis support part la and a bearing part lb) that teaches a height from the top side to the bottom side between 5-8 millimeters (par 23 discloses the superstructure having a height indicated by H, that is between 5 and 8 mm) and the primary substructure having a width between 3-7 millimeters (par 29 discloses a width 5.5 mm for the structure 1) for the purpose of having a component which is easily adaptable to the individual which is not in final/critical form (par 3).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grobbee to have the height of the primary substructure from top side to bottom side be between 5-8 millimeters and the primary substructure having a width between 3-7 millimeters as disclosed by Jorneus for the purpose of having the substructure be easily modified to an individualized dimension (Jorneus, par 3) to enable a desired fit to the patient. Furthermore, the height provided in par 39 of the applicant’s disclosure is stated as a non-limiting example. As Jorneus discloses an overlapping range of the claimed range of a height between 2-6 mm, it is held it would be obvious to one of ordinary skill at the time of applicant’s filing to modify the height of Grobbee/Jorneus to be between 2-6 mm, as a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Additionally, Giasson teaches a primary substructure (dental bar 100) with at least four substructure holes (see figures 3A-D, where the support post 140 has substructure holes as seen in figure 3D, which is disclosed as a side view of figures 3A-B par 45) being formed at dissimilar angles (see par 44 and figures 3A-D which discloses the support post 140 extending in different directions and being angled) and the primary substructure being configured to align with at least four dental implants affixed to the patient’s jaw at dissimilar angles,  such that one of the dissimilar angles is an orthogonal projection from the patient’s jaw (see par 11 which discloses the support post 140 being attachable to the dental implants and the disclosure of the post being angled in different directions enabling attachment to dental implants at different angles and par 44 discloses the support post 140 extends substantially vertically, or they can be angles and/or extend in different directions, where a vertical angle would project orthogonal to the patient’s jaw which extends horizontal).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grobbee/Jorneus to have the at least four substructure holes being formed at dissimilar angles and the primary substructure being configured to align with at least four dental implants being affixed to a patient’s jaw at the dissimilar angles, such that one of the dissimilar angles is an orthogonal projection from the patient’s jaw, as taught by Giasson for the purpose of providing an adaptable substructure that can be attached to different angled implants. The motivation for this modification being to attach the implants and substructure in an orientation that is best suited to the anatomy of the patient resulting in better support of the prosthetic.
Claims 2, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grobbee et al in view of Jorneus et al in view of Giasson et al as applied to claims 1 and 19 above, and further in view of Castellon et al (US 2005/0032024).
Regarding claim 2, Grobbee/Jorneus/Giasson disclose the claimed invention as set forth above for claim 1. Grobbee further discloses the primary substructure is formed of titanium (par 38) and there are at least two peripheral substructure holes (204, pointed out in annotated fig 3B), and wherein the primary substructure (204) includes a pair of extended cantilevered sections that extend beyond the two peripheral holes (see annotated fig 3A).
Grobbee/Jorneus/Giasson fail to disclose the cantilevered sections extending between 8 and 12 mm beyond the two peripheral substructure holes.
However, Castellon discloses a system for attaching a denture to an implant (abstract) by using a primary substructure (cast bar infrastructure 33) having a cantilevered section (elongate bar 9 or 20, which is disclosed as being cantilevered from the end of the infrastructure which ends with two implant attachments, see par 26 and 29) wherein the cantilevered section (9) extends 8 to 12 mm past the two peripheral substructure holes (par 28 discloses elongate bar 20 can be dimensioned to 1.6 x 8, and have a length of less than 10; the peripheral substructure holes are defined by the end of the bar infrastructure) for the purpose of providing the substructure with a distal end which easily attaches to a prosthetic (par 13).
As Grobbee discloses the cantilevered sections extending past the two peripheral substructures, it would been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  have the cantilevered sections extend past the two peripheral substructures 8 to 12 mm as disclosed by Castellon for the purpose of attaching the secondary superstructure at a distal end that also fits within the mouth of the patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Grobbee further discloses fixture holes being formed in the cantilever section (see fig 7A/B; par 40). 
Regarding claim 22, Grobbee/Jorneus/Giasson disclose the claimed invention as set forth above for claim 19. Grobbee further discloses the secondary superstructure (506) having superstructure holes passing there through (see fig 7A/7B), and wherein the substructure holes (204) passing there through the primary substructure (202) includes two peripheral holes (see annotated figure 3A above), wherein the primary substructure includes a pair of extended cantilevered sections that extend beyond the two peripheral holes (see annotated figure 3A above), wherein a fixture hole is formed in each cantilever section (fig 7A/B; par 40), such that affixing the secondary superstructure with the primary substructure further comprises positioning a screw through at least one of the superstructure holes and into at least one of the fixture holes (par 40; fig 7A/B).
Grobbee/Jorneus/Gaisson fail to disclose the cantilevered sections extending between 8 and 12 mm beyond the peripheral holes.
However, Castellon discloses a system for attaching a denture to an implant (abstract) by using a primary substructure (cast bar infrastructure 33) having a cantilevered section (elongate bar 9 or 20, which is disclosed as being cantilevered from the end of the infrastructure which ends with two implant attachments, see par 26 and 29) wherein the cantilevered section (9) extends 8 to 12 mm past the two peripheral substructure holes (par 28 discloses elongate bar 20 can be dimensioned to 1.6 x 8, and have a length of less than 10; the peripheral substructure holes are defined by the end of the bar infrastructure) for the purpose of providing the substructure with a distal end which easily attaches to a prosthetic (par 13).
As Grobbee discloses the cantilevered sections extending past the two peripheral substructures, before the effective filing date of the claimed invention to modify the cantilevered sections extend past the two peripheral substructures 8 to 12 mm as disclosed by Castellon for the purpose of attaching the secondary superstructure at a distal end that also fits within the mouth of the patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grobbee et al in view of Jorneus et al in view of Giasson et al in view of Castellon as applied to claim 2 above, and further in view of Hansen et al (US 2016/0022378).
Regarding claim 3, Grobbee/Jorneus/Giasson/Castellon disclose the claimed invention as set forth above for claims 2, but fails to disclose the secondary structure is formed of zirconia and layered with feldspathic porcelain.
However, Hansen disclosure of a dental crown which is formed of zirconia and layered with feldspathic porcelain (par 88).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grobbee/Jorneus/Giasson/Castellon to have the secondary superstructure be formed of zirconia, as taught by Hansen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Grobbee further discloses the top side of the primary substructure (202) includes fixation holes (hold fasteners 702, see Fig 7A/B).
Regarding claim 5, Grobbee further discloses the secondary superstructure (506) includes a top side and a bottom side with a channel (oversize cutout 502) the channel being formed to receive and cover a portion of the primary substructure (see fig 5B and 7B; par 30).
Regarding claim 6, Grobbee further disclose the secondary superstructure (506) includes superstructure holes formed to align with the fixture holes when the primary substructure is positioned within the channel of the secondary superstructure (fig 7B and par 40) and whereby the secondary superstructure can be affixed with the primary substructure using screws (702) as passed through the superstructure holes and into the fixture holes (see fig 7B, par 40).
Regarding claim 8, Grobbee further discloses fixture holes being formed in the cantilever section (see fig 7A/B; par 40).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grobbee et al in view of Jorneus et al in view of Giasson et al in view of Castellon in view of Hansen as applied to claim 8 above, and further in view of Harrison (US 2014/0099600).
Regarding claims 9 and 10, Grobbee/Jorneus/Giasson/ Castellon /Berger discloses the claimed invention as set forth above for claim 8, but fails to disclose the inserts being affixed within the superstructure hole and that the insert are cylindrical titanium sleeves.
However, Harrison discloses a prosthetic system (par 18) that affixes a cylindrical sleeve (40) within a secondary superstructure hole (prosthesis 18, see figures 9 and 10 and par 70) for the purpose of connecting the substructure cradle to the superstructure dental prosthesis in a desired orientation prior in a single visit (par 20).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grobbee/Jorneus/Giasson/Castellon/Berger to have a cylindrical sleeve insert affixed to the superstructure hole as further taught by Harrison for the purpose of anchoring to the dental implants and extending the distance between the implant and the prosthesis (Harrison, par 40) and to provide a larger diameter hole in the superstructure allowing for more tolerance in attaching the superstructure to the substructure (Harrison par 56). The motivation for this modification being to enable a precise attachment of the dental prosthetic superstructure to the dental implant and primary substructure to best fit the anatomy of a patient.
Additionally, in a further embodiment of Grobbee teaches a titanium insert (206, par 38) being placed within a cavity (510) of the super structure (6C) for the purpose of connecting the superstructure (506) to the substructure (202).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the cylindrical sleeve insert fixed within the superstructure hole of Grobbee/Jorneus/Giasson/Castellon/Berger/Harrison be titanium since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grobbee et al in view of Jorneus et al in view of Giasson et al as applied to claims 1 above, and further in view of Berger (US 2012/0094253).
Regarding claim 11, Grobbee/Jorneus/Giasson disclose the claimed invention as set forth above for claims 1. Grobbee further discloses the primary substructure being formed of titanium (par 38).
Grobbee/Jorneus/Giasson fail to disclose the secondary superstructure being formed of zirconia.
However, Berger disclosure of a denture system comprising a support beam (20) connecting a denture (42) to an implant (26) teaches the denture being composed of zirconia (par 19).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grobbee/Jorneus/Giasson to have the secondary superstructure be formed of zirconia, as taught by Berger since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grobbee et al in view of Jorneus et al in view of Giasson et al as applied to claim 19 above, and further in view of Hansen et al.
Regarding claim 20, Grobbee/Jorneus/Giasson disclose the claimed invention as set forth above for claims 19, but fails to disclose the secondary structure is formed of zirconia and layered with feldspathic porcelain.
However, Hansen disclosure of a dental crown which is formed of zirconia and layered with feldspathic porcelain (par 88)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing to date of the claimed invention, to modify Grobbee/Jorneus/Giasson/Castellon to have the secondary superstructure be formed of zirconia, as taught by Hansen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Claims 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grobbee et al in view of Jorneus et al in view of Giasson et al as applied to claims 1 and 19 above, and further in view of Harrison.
Regarding claims 17 and 18, Grobbee/Jorneus/Giasson disclose the claimed invention as set forth above for claim 1. Grobbee discloses the secondary superstructure (506) including superstructure holes formed there through (see figures 7A-B).
Grobbee/Jorneus/Giasson fail to disclose inserts being affixed within the superstructure holes and the inserts are cylindrical titanium sleeves.
However, Harrison discloses a prosthetic system (par 18) that affixes a cylindrical sleeve (40) within a secondary superstructure hole (prosthesis 18, see figures 9 and 10 and par 70) for the purpose of anchoring to the dental implants and extending the distance between the implant and the prosthesis (Harrison, par 40) and to provide a larger diameter hole in the superstructure allowing for more tolerance in attaching the superstructure to the substructure (Harrison par 56). The motivation for this modification being to enable a precise attachment of the dental prosthetic superstructure to the dental implant and primary substructure to best fit the anatomy of a patient.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, modify Grobbee/Jorneus/Giasson to have a cylindrical sleeve insert affixed to the superstructure hole as further taught by Harrison for the purpose of connecting the substructure cradle to the superstructure dental prosthesis in the securely and in the correct orientation (Harrison, par 20).
Additionally, in a further embodiment of Grobbee teaches a titanium insert (206, par 38) being placed within a cavity (510) of the super structure (6C) for the purpose of connecting the superstructure (506) to the substructure (202).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to have the cylindrical sleeve insert fixed within the superstructure hole of Grobbee/Jorneus/Giasson/Harrison be titanium since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Regarding claim 21, Grobbee/Jorneus/Giasson disclose the claimed invention as set forth above for the claim 19. Grobbee discloses the secondary superstructure (506) including superstructure holes formed there through (see figures 7A-B).
Grobbee/Jorneus/Giasson fail to disclose further comprising an act of affixing a titanium insert in one or more of the superstructure holes.
However, Harrison discloses an act of affixing an insert (40, being affixed by cement 56, par 84) into a dental prosthesis superstructure one or more hole (ref 18, fig 9, par 57) for the purpose of engaging the superstructure dental prosthesis (par 58).
Therefore it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grobbee/Jorneus/ Giasson to have the secondary superstructure have superstructure holes passing there through, and further comprising an act of affixing an insert in one or more of the superstructure holes as disclosed by Harrison for the purpose of anchoring to the dental implants and extending the distance between the implant and the prosthesis (Harrison, par 40) and to provide a larger diameter hole in the superstructure allowing for more tolerance in attaching the superstructure to the substructure (Harrison par 56). The motivation for this modification being to enable a precise attachment of the dental prosthetic superstructure to the dental implant and primary substructure to best fit the anatomy of a patient. Additionally, in a further embodiment of Grobbee teaches a titanium insert (206, par 38) being placed within a cavity (510) of the super structure (6C) for the purpose of connecting the superstructure (506) to the substructure (202).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cylindrical sleeve insert fixed within the superstructure hole of Grobbee/Jorneus/Giasson/ Harrison be titanium since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive. 
Applicant sets forth on pages 7-8 of the Remarks, that the prior art of record fails to disclose that “one of the dissimilar angles is an orthogonal projection from the patient’s jaw”. The examiner disagrees. As set forth above, the reference Giasson discloses in par 44 the substructure holes which are located on the support post 140, which extends vertically. As the extension of the support post 140 can run vertically, which would be at a right angle to the horizontal of the jawline when attached. As such it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the post be at any desired angle including orthogonal to the horizontal of the jaw.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.W./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772